MR. JUSTICE ADAIR
concurring in part and dissenting in part:
I concur in affirming the district court’s judgment herein but do not concur in all that is said in the foregoing opinion.
Ours is a government of law, not of men. It is a government of written law duly enacted by the legislative department and authority of the state. Constitution of Montana, art. IY, section 1, and art. V, section 1; State ex rel. Driffill v. City of Anaconda, 41 Mont. 577, 583, 584, 111 Pac. 345.
In Montana, “Law is a solemn expression of the will of the *561supreme power of the state.” Emphasis mine. R.C.M. 1947, section 12-101.
“The will of the supreme power is expressed:
“1. By the constitution;
“2. By statutes.” R.C.M. 1947, section 12-102.
“The organic laiw is the constitution of government, and is altogether written. Other written laws are denominated statutes. The written law of this state is therefore contained in its constitution and statutes, and in the constitution and statutes of the United States.” Emphasis mine. R.C.M. 1947, section 93-1001-9.
The legislative authority of this state has not, as yet, seen fit to enact into our codes or statutes either the so-called “Sains Populi and Lavo of Necessity” or the maxim “Salas populi est suprema lex” and such is no part of the written law of Montana.
Likewise I am unable to agree with the statement in the foregoing opinion to the effect that “under the guise of police power” the state and the municipal subdivisions have either the power or the duty, in the absence of any statute or constitutional provision so providing, “to do all things necessary to fully protect the public in matters of the preservation * * * of the health and well-being of the community.”
A court has no power to do anything not authorized by law, nor do the executive and administrative boards and officers of the state or of the municipal subdivisions thereof possess the authority or power to do anything not authorized by written law.